DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 9/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/768,391 and Application 16/768,433 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 discloses a lamination interlay but does not claim the glazing containing the lamination interlay so that the layer is not structurally defined, and it is not clear how the redirection optic can between the filter and the layer. The glazing should be claimed to positively recite the presence of a lamination interlayer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Pub. 2014/0098553 A1) in view of Laluet et al. (WO 2017/103425 A1 where US Pub. 2018/0370195 A1 will be used an English language equivalent), and Hanano et al. (US Pub. 2004/0036990 A1).
The term “chosen from a side window, a rear window, or a windshield” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed glazing and the term "chosen from a side window, a rear window, or a windshield" merely states the intended use for the glazing with no additional limitations imposed on the structure.
Regarding claims 1, 3, 5, and 6, Frey discloses laminated LED arrays which are disposed on a flexible sheet and chained together in an array and includes beam steering optical elements which may be used to help redirect light even when the LED arrays are disposed on a curved surface and/or an angle that is not parallel to the intended observer’s line of sight (abstract). A window for a vehicle is provided with first and second glass substrates that are laminated via a first laminating material where a sheet supports a plurality of LEDs and a plastic optical element is interposed between the LEDs and an intended viewer of the LEDs. The optical element is structured to redirect light output from the LEDs ([0010], [0030], and [0050]). The redirecting optical element comprises closely spaced triangular grooves with a  blaze angle to steer light ([0026] and Fig. 2) with a maximum groove density of 3600 grove/mm (pitch of about 0.28 microns or greater) ([0032]). One or more of the same and/or different beam steering elements may be provided on one side of the sheet ([0035]).
Frey does not specifically disclose the apex or angle of the asymmetric side or the claimed pitch. However, Frey discloses that the angle of grooves and groove density in the redirection optical element should be designed according to the angle of deflection of light ([0027] and [0065]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the angles of the grooves and groove density to achieve a desired light deflection so light is directed in a desired direction as taught in Frey ([0065]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the angles of the grooves and groove density (pitch) involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Frey does not disclose the specifics of the LED.
Laluet discloses a laminated vehicle windshield containing luminous information including a first glazing, lamination material, second glazing, and first curved organic light emitting diode device (OLED) which may be in an array to illuminate (abstract and [0006]). Laluet discloses that the first sign which is illuminated by the OLED may be inscribed in a square of 1 to 10 cm ([0041] and [0082]) and where the OLED should extend past a sign by at least 1 cm ([0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the LED in Frey to have dimensions of at least 3 to 12 cm (size of sign plus extension past sign) as taught in Laluet as a desired size to have a sign on a windshield with extra so that the light emitting zone can easily face the discontinuity (Laluet, [0082] and [0085]).
Frey does not disclose an additional optical element which collimates light. 
Hanano discloses a light-emitting unit which comprising a light emitter such as a light emitting diode and a prism array (texture in thickness) which is arranged in the vicinity of the front of the light emitter (air space between light emitter and prism) and converts output light rays from the light emitter other than those in a predetermined angle range into light rays in the angle range (abstract, [0003], [0014]-[0015], [0074], and Figs. 2 and 6) to have good light efficiency and uniform illumination ([0013]). The prism array is made from a transparent optical resin which is acrylic or polycarbonate ([0074]), the prisms have a pitch of 100 microns ([0071]), are contiguous (Fig. 9), have an apex angle of 60 to 120 degrees ([0073]), and have side angles of 30 to 60 degrees with symmetrical pyramids (see Figs. 2 and 9). The prism array is a two dimensional prism array (separate features in a repetitive pattern in two different directions) which allows for the light distribution characteristic to be efficiently converted at a short distance from the light emitter ([0080] and Fig. 9). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a two-dimensional prism array as taught in Hanano in the article taught in Frey in the vicinity of the light emitters to assure good light efficiency and uniform illumination (Hanano, [0013]) and allow for the light distribution characteristic to be efficiently converted at a short distance from the light emitter (Hanano, [0080]). If the layers are stacked with the LEDs, prism layer, and redirection film where the prism and redirection film have prisms and a planar second side, there would expected to be air around the prism structures. 
Regarding claims 2 and 4, Frey discloses the LEDS may have different colors ([0050]) but does not specifically disclose the colors red or yellow. 
Laluet discloses the LEDs emitting red, green, orange (yellow), or white ([0038]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the LED emission color could be any desired color including red, orange, or yellow as a design choice of a desired display (Frey, [0050] and Laluet, [0038]).
Regarding claim 7, Frey discloses the LED as an organic LED ([0051]).
Regarding claim 8, Frey does not specifically disclose a color filter on the exit surface of the LED.
Laluet discloses a color filter on the LED ([0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a color filter on the LED in Frey as taught in Laluet to give the LED a desired color for display (Laluet, [0042]). 
Regarding claim 9, Frey does not disclose the structure of the OLED.
Laluet discloses a bottom or top-emitting OLED comprising a transparent substrate or carrier, optional functional layers, transparent or reflective lower electrode (anode), organic light-emitting system, and transparent or reflective electrode (cathode) ([0056]-[0064], [0074]-[0077] and [0088]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the OLED in Laluet in Frey as a conventionally known suitable OLED system for use in vehicle windows (Laluet, abstract).
Regarding claim 10, Frey discloses the glazing being curved (abstract and [0038]).
Regarding claim 11, Frey discloses leads extending beyond the laminated material ([0039]).
Regarding claim 12, Frey discloses the layers being in adhesive contact on the edges or periphery since the entire surface of the layers are laminated together which would include a periphery of the layer (Figs. 4 and 5).
Regarding claim 13, Frey disclose the laminated LED array between two pieces of glass which also has a polymeric interlayer (Fig. 4 and [0013] and [0037]).
Regarding claim 16, Frey discloses the LED assembly laminated to a main face of the glazing (Fig. 4) where the is a protective rear film that projects from the LED and will be fastened to the glazing (Fig. 4 and [0041]). There appears to be two layers of glazing in Frey in Figs. 4 or 5. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to omit the bottom glazing member and remove the protection or a second glazing where the extra protection is not needed and cost and size saving is desired (see MPEP 2144.04 II.). 
Regarding claim 19, Frey discloses a laminated interlayer PVB and other suitable layers ([0037]).
Laluet discloses the interlayer comprising two outer layers of PVB and a middle layer of vibro-acoustic damping PVB [0132]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminated interlayer could include any suitable interlayer material including the ones listed in Frey and/or Laluet as conventionally known suitable interlayer layers for a glazing (Frey, [0037] and Laluet, [0132]).
Regarding claim 20, Frey does not disclose an aperture in the interlayer to house the LED assembly.
Laluet discloses creating an aperture in the interlayer to house an LED assembly (Figs. 3a, 3b, 5’, 6, and 6’).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to insert the LED assembly in an aperture in the interlayer as taught in Laluet as the way to insert an LED assembly in the glazing in Frey as a conventionally known suitable configuration for an LED assembly in a glazing (Laluet, abstract).
Regarding claim 21, the term “vehicle” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed glazing and the term "vehicle" merely states the intended use for the glazing with no additional limitations imposed on the structure.

Response to Arguments
Applicant’s arguments, see pages, filed 9/30/2022, with respect to the rejection(s) of claim(s) 1-13, 16, and 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frey in view of Laluet and Hanano.
Applicant's arguments filed 9/30/2022 regarding the 35 USC 112 rejection over claim 8 have been fully considered but they are not persuasive. 
Applicant argues the amendment to claim 8 have overcome the rejection. Examiner respectfully disagrees where the interlayer has still not been positively recited as being in the glazing. Thus, the 35 USC 112(b) rejection over claim 8 is respectfully maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2005/0007793 A1 discloses an optical device with a light incident and light exit surface where the light exit surface has a plurality of projections in the shape of pyramids (abstract and Fig. 1) which converts advancing direction of light emitted by a light emitting device ([0001]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783